Citation Nr: 1616712	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in October 2015.

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).

The issues of service connection for sleep apnea and an acquired psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran claimed service connection for bilateral hearing loss in October 2006.  VA denied the claim in an August 2007 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  The Veteran subsequently claimed service connection for bilateral hearing loss in April 2010.  VA reopened the claim, granting service connection for right ear hearing loss, but denying service connection for left ear hearing loss.  The Veteran disagreed with the denial. 

3.  Since the final denial, the Veteran has submitted evidence which, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the left ear hearing loss claim.

4.  The evidence of record shows that the Veteran's auditory threshold in each of the following frequencies 500, 1000, 2000, 3000, or 4000 Hertz is less than 40 decibels.  

5. Only one of the Veteran's auditory thresholds for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 or greater.  

6.  The Veteran's speech recognition scores have consistently exceeded 94 percent.  


CONCLUSIONS OF LAW

1. The August 2007 rating decision denying the claims of service connection for bilateral hearing loss is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2007).

2. The Veteran has submitted new and material evidence since the August 2007 decision to allow the reopening of the left ear hearing loss claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in August 2010 for both his hearing loss and psychiatric claims.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran had a VA Board Hearing in October 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence 

The claim for service connection for left ear hearing loss was previously denied, the prior decision was not timely appealed, and the Veteran did not submit new and material evidence within a year of the rating decision.  As such, that rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in August 2007, and VA must determine whether new and material evidence has been submitted since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The August 2007 rating decision denied the claim for bilateral hearing loss in the left ear because the Veteran did not meet the requirements of 38 C.F.R. § 3.385.  At the time of the denials, the record consisted of the Veteran's service treatment records, a private audiological report, VA treatment records, and two VA examinations.  

Since that rating decision, the Veteran testified before the undersigned and had a third VA examination.  In light of this evidence, the Board finds new and material evidence has been submitted since the previously denial of the claim.  The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim for service connection for left ear hearing loss.  38 U.S.C.A. § 5108.  
Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Left Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

As to the first prong of a service connection claim (current disability), the record shows VA examined the Veteran three times after he separated from service in 2003. 




The results of the August 2003 audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Left Ear
15
15
10
10
30

Additionally, the Veteran had a Maryland CNC speech recognition score of 100 percent for his left ear.

The results of the April 2007 audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Left Ear
10
10
15
15
35

Additionally, the Veteran had a Maryland CNC speech recognition score of 100 percent for his left ear.

The results of the August 2010 audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Left Ear
15
15
10
15
30

Additionally, the Veteran had a Maryland CNC speech recognition score of 100 percent for his left ear.

The Veteran's auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz has always been less than 40 decibels.  Also, only one of the Veteran's auditory thresholds for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz has been 26 or greater.  Furthermore, the Veteran's speech recognition scores have always exceeded 94 percent.  Moreover, the Veteran's private audiogram does not evince different results.

Accordingly, pursuant to 38 C.F.R. § 3.385, the Veteran does not have left ear hearing loss for VA standards, and by extension, a current disability.  As he does not have a current disability, his claim must be denied.


ORDER

The previously denied claim for service connection for hearing loss in the left ear is reopened.
 
Service connection for left ear hearing loss is denied.


REMAND

The Veteran was a helicopter repairman in service.  VA diagnosed the Veteran with depression in February 2010.  His service treatment records do not reveal any psychological treatment.  However, the Veteran reported being exposed to Scud missile attacks during the first Gulf War.  The RO found in the May 2013 Statement of the Case - and the Board concurs - that this report is, pursuant to 38 U.S.C.A. § 1154(a), consistent with the places, types, and circumstances of the Veteran's service at that time.  

At his VA examination in 2010, the Veteran was found not to meet the DSM criteria for PTSD, but he was diagnosed with depression.

In a February 2010 assessment, a VA psychologist noted the "Veteran appears to be experiencing significant depressive symptoms...related to the loss of his fellow soldiers in plane crashes."  The August 2010 VA examiner - who also diagnosed the Veteran with depression - noted the Veteran "became tearful" and "had a sense of remorse" from surviving combat while others didn't, including "losing friends in helicopter crashes."  The examiner opined that "the findings from the current examination are supported by [the ] psychological testing results" from February 2010.   However, the examiner ultimately failed to provide a statement as to the etiology of the depression.  As such, a remand is warranted for a medical opinion. 

The Veteran's testimony, when construed liberally, suggests he seeks service connection for sleep apnea on both a direct and secondary basis.  Additionally, the record reveals missing VA treatment records, so remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Temple VA Medical Center dated from May 2010, the month sleep apnea was diagnosed per the August 2010 VA examination. 

2.  Return the Veteran's claims file to the examiner who provided the December 2013 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. If a physical examination is needed to answer the Board's questions, one should be provided.
The sleep apnea examiner's attention is called to the Veteran's testimony at his 2015 Board hearing that during service he "was waking up with a shake." (p. 4 transcript), and his wife's statement regarding the Veteran's disrupted sleep during service. 

Please answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service?  Why or why not? 

b)  Did the Veteran's depression (including treatment thereof) CAUSE his sleep apnea? Why or why not?

c)  Did the Veteran's depression (including treatment thereof) aggravate (permanently increased beyond the natural progression of the disability) his sleep apnea?  Why or why not? 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


